968 So. 2d 720 (2007)
STATE of Louisiana
v.
Eulicee Jamar WILLIAMS.
No. 2007-OK-1020.
Supreme Court of Louisiana.
November 16, 2007.
PER CURIAM.
Granted. The judgment of the Third Circuit dismissing defendant's appeal and remanding the case to the district court for further proceedings pursuant to State v. Counterman, 475 So. 2d 336 (La.1985), is vacated, and this case is remanded to the court of appeal to address defendant's appeal on the merits. Given the trial court's granting of defendant's motion for appeal and designation of record and the state's failure to complain about any procedural irregularities in granting the appeal, which followed after the trial court responded to the state's motion to clarify the sentences previously imposed and then denied defendant's motion to reconsider, dismissal of the appeal and a remand to the district court to cure any defects under this Court's Counterman decision would only prolong the delay without serving any useful purpose.